Petition dismissed. The petitioner seeks by this petition to establish the truth of exceptions set forth in his “final Substitute Bill of Exceptions.” The docket does not show that any order was made permitting this substitute bill to become an amendment to the original bill. The petitioner’s right, if any, to the establishment of exceptions is limited to the bill of exceptions he filed originally with amendments *786thereto allowed by the trial judge. G. L. c. 231, §§ 113, 117. Not being such an amendment, this “final Substitute Bill of Exceptions” has no standing and cannot be allowed in this court. Graustein, petitioner, 304 Mass. 679. Rines, petitioner, 331 Mass. 714, 716.
Albert L. Hutton, Jr., for the petitioner.
Joseph A. Laureano, Assistant District Attorney, for the Commonwealth.